DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Tsukamoto et al., US Pub. No. 2019/0237514A1.
Tsukamoto et al. disclose a light emitting element (fig. 4) comprising: a structure in which an anode 21 (fig. 4), an organic layer 22 (34R/34G/34B, also see fig. 2) containing an organic material, and a cathode 23 (fig. 4) are stacked, wherein the organic material includes a light emitting layer configured to emit white light (i.e., fig. 4, paragraph 6), the light emitting layer includes a plurality of light emitting regions 34R/34G/34B and a buffer layer 35 (fig. 4 and 2), a first light emitting region 34R (fig. 4 or 2) of the plurality of light emitting regions is configured to emit a first color of light (i.e., red, fig. 4), a second light emitting region 34G of the plurality of light emitting regions is configured to emit a second color of light (i.e. fig. 4), a third light emitting region 34B (fig. 2 or 4) of the plurality of light emitting regions is configured to emit a third color of light (fig. 4); the buffer layer 35 (fig. 2 or 4) is between the first light emitting region 34R and the second light emitting region 34G (fig. 2 or 4), the second light emitting region 34G is between the buffer layer 35 and the third light emitting region 34B, and each light emitting region contains a host material and a dopant material (i.e., paragraphs 118 etc), see figs. 1-18 and pages 1-44 for more details.
Re claim 13The light emitting element according to claim 5, further comprising a sealing layer 24 or the layer directly under the element 40, on the cathode 23, wherein the sealing layer is configured to attach a substrate 40 (fig. 4) to the light emitting element.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Spindler et al., US Pub. No. 2009/0053559.
Re claim 5, Spindler et al. disclose a light emitting element (fig. 3) comprising: a structure in which an anode 30 (fig. 3), an organic layer 50r/50g/50b containing an organic material, and a cathode 90 (fig. 3) are stacked, wherein the organic material includes a light .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Spindler et al., US Pub. No. 2009/0053559.
2 and values of second chromaticity coordinates (u’2, v’2) of the white light based on a second current of 50 milliamperes/cm2 is less than or equal to 0.02, …and the first current and the second current are between the anode and the cathode” of the instant claim is not explicitly recited by Spindler et al., it appears that the color change value for delta CTE 0.01 to 100 mA/cm2 is 0.01 (see paragraph 121 and table 1, pages 11-12), which is less than 0.02 and a person skilled in the art before the invention was made would be able to set the above recited property as needed; therefore, the instant claim appears to be Prima Facie obvious over Spindler et al.  Furthermore, the process limitation of how the value/property is formed/obtained has no patentable weight in claim drawn to structure.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above caselaw makes clear.
Therefore, the process of forming/obtaining the value is thus non-limiting.
Further in this regard, a recitation of the intended use and/or functions/property (i.e., based on passing a current of 0.1 milliamperes/cm2 &50 milliamperes/cm2 etc.) of the claimed invention must result in a structural difference between the claimed invention and the prior art .

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive for reasons herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JACK S CHEN/             Primary Examiner, Art Unit 2893